In a proceeding to settle an account of the public administrator and set counsel fees pursuant to SCPA 2110, Godosky & Gentile, PC., trial counsel to the Public Administrator of Kings County, appeals, on the ground of inadequacy, from so much of a decree and judgment (one paper) of the Surrogate’s Court, Kings County (Lopez Torres, S.), dated May 19, 2008, as awarded it an attorney’s fee in the principal sum of only $436,598.23.
*1004Ordered that the decree and judgment is affirmed insofar as appealed from, with costs.
“[T]he Surrogate bears the ultimate responsibility of deciding what constitutes a reasonable attorney’s fee” to be paid in an estate proceeding (Matter of Szkambara, 53 AD3d 502, 503 [2008]; see Matter of Piterniak, 38 AD3d 780, 781 [2007]; Matter of Stern, 227 AD2d 636 [1996]; Matter of Bobeck, 196 AD2d 496 [1993]). “ ‘[T]he evaluation of what constitutes reasonable attorney’s fees is a matter within the sound discretion of the Surrogate, who is in a “far superior position to judge those factors integral to the fixing of counsel fees such as the time, effort and skill required” ’ ” (Matter of Drossos, 26 AD3d 602-603, quoting Matter of Pekofsky v Estate of Cohen, 259 AD2d 702, 702 [1999]; see Matter of Aaron, 30 NY2d 718, 720 [1972]; see also SCPA 2110).
On the record before us, it cannot be said that the Surrogate’s determination awarding an attorney’s fee was an improvident exercise of her discretion (see Matter of Freeman, 34 NY2d 1, 9 [1974]; Matter of Szkambara, 53 AD3d at 503; Matter of Jakobson, 304 AD2d 579 [2003]). Spolzino, J.P., Fisher, Miller and Balkin, JJ., concur.